Attorney’s Docket Number: 2019-3506/24061.4118US01
Filing Date: 10/29/2020
Claimed Priority Date: 02/27/2020 (Provisional 62/982,239)
Applicants: Tsai et al.
Examiner: Younes Boulghassoul 

DETAILED ACTION
This Office action responds to the Amendment filed on 07/14/2022.
Remarks

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgment
The Amendment filed on 07/14/2022, responding to the Office action mailed on 04/14/2022, has been entered. The present Office action is made with all the suggested amendments being fully considered. Accordingly, pending in this application are claims 1-17, and 21-23.

 Response to Amendment
Applicant’s amendments to the Claims have overcome the claim rejections under 35 U.S.C. 102 and 35 U.S.C. 103, as previously set forth in the Non-Final Office action mailed on 04/14/2022. Accordingly, all previous claim rejections are hereby withdrawn.
Furthermore, the application has been placed in condition for Allowance in view of an authorized Examiner’s Amendment to the claims, resolving pending issues in the claims, as detailed below (also, see Interview Summary).

EXAMINER’S AMENDMENT
This application has been placed in condition for allowance in view of an authorized Examiner’s Amendment, resolving pending issues in the claims, as well as formal matters regarding the title. Accordingly, an examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for the Examiner’s Amendment to claims 6 and 17 was given in a telephone interview with Mr. Tim Hsu (Reg. No. 77,224) on 08/04/2022.
The application has been amended as follows:
In the Claims:
Amend Claim 6 as follows:
“The semiconductor device of claim 1, wherein the source via metal line is a first metal line and the drain via metal line is a second metal line, the first metal line coupled to the source feature by the source via, the second metal line coupled to the drain feature by the drain via, wherein the first metal line and the source via has a first interface area, the second metal line and the drain via has a second interface area, and the first interface area is greater than the second interface area.”
Amend Claim 17 as follows:
“The semiconductor device of claim 8, wherein the interlayer dielectric layer surrounds the first and the second via features, and wherein the first and the second via features each directly contacts the interlayer dielectric layer, and the first and the second via features each includes tungsten (W) or ruthenium (Ru).”
In the Title:
Replace the Title with -- Semiconductor Device with Source and Drain Vias having Different Sizes--.

Allowable Subject Matter
Claims 1-17, and 21-23 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art of record fails to disclose or suggest a semiconductor device wherein the source via has a first size, the drain via has a second size, and the first size is greater than the second size, wherein the source via metal line has a first outer sidewall and a second outer sidewall opposing the first outer sidewall, the first outer sidewall is aligned with a first outermost edge of the source via from a top view, and the second outer sidewall extends past a second outermost edge of the source via from a top view, the second outermost edge opposes the first outermost edge.
Regarding claim 8, the prior art of record fails to disclose or suggest a semiconductor device wherein the first via feature has a first dimension along the first direction, the second via feature has a second dimension along the first direction, and the first dimension is different from the second dimension, wherein a portion of the first via feature extends beyond the first source/drain feature and is directly above and directly contacting a portion of an interlayer dielectric (ILD) layer disposed over the semiconductor substrate.
Regarding claim 21, the prior art of record fails to disclose or suggest a semiconductor device comprising a first metal line having a width along the second direction and contacting multiple drain vias by extending along the first direction; and a second metal line having a width along the second direction and contacting multiple source vias by extending along the first direction, wherein the first width is substantially equal to a width of a respective one of the source contacts along the first direction from a top view and the second width is substantially equal to a width of a respective one of the drain contacts along the first direction from the top view, wherein the first width and the second width are substantially the same and a ratio between the first length to the second length is between 1.1 to 12.
Therefore, the above limitations in the entirety of their respective claims are neither anticipated nor rendered obvious over the prior art of record. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additional references cited disclose FinFET devices having source/drain contacts connected to vias, and having some features similar to the instant inventions. However, none of the references disclose arrangements of features as identified in the claims supra.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Younes Boulghassoul at (571) 270-5514.  The examiner can normally be reached on Monday-Friday 9am-6pm EST (Eastern Standard Time), or by e-mail via younes.boulghassoul@uspto.gov. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached at (571) 272-1705.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YOUNES BOULGHASSOUL/Primary Examiner, Art Unit 2814